IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 69 WAL 2016
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
WILLIE MAURICE HARRIS,                     :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of May, 2016, the Petition for Allowance of Appeal,

Application for Stay and Application for Leave to File Addendum are hereby DENIED.